COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-013-CV
 
 
IN THE INTEREST OF J.M.R.
 
 
 
                                               ----------
             FROM THE 367TH
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On June 26, 2006, we notified appellant Jerry Runnels that his brief
had not been filed as required by Texas Rule of Appellate Procedure
38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellant=s brief has not been filed, we dismiss Runnel=s appeal for want of prosecution. 
See TEX. R. APP. P. 38.8(a), 42.3(b).
 
PER
CURIAM               
 
 
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  July 19, 2007
 




[1]See Tex. R. App. P. 47.4.